DETAILED ACTION
This final Office action is in response to the claims filed on October 20, 2022.
Status of claims: claims 1-10 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10 – “without use of a raising-lowering device” is unclear since the second window glass includes at least a knob 60 which, as noted in paragraphs [0024] – [0025] of the applicant’s specification, a user can use to operate the second window glass. 
Further, claims dependent upon a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5016396 to Ishitsuka et al. (hereinafter “Ishitsuka”).
Ishitsuka discloses a vehicle comprising: 
a vehicle body; (see FIG. 1)
a side door 1 provided openably and closably in the vehicle body, the side door including at least a first window opening and a second window opening; 
first window glass 3 provided in a fixed manner in the first window opening of the side door; and 
second window glass 4 configured to be manually raised and lowered, the second window glass being provided in the second window opening of the side door, the second window glass being window glass that is operated in an up-down direction directly by a user without use of a raising-lowering device wherein: 
the first window opening is placed ahead of the second window opening in a vehicle front-rear direction. 
Ishitsuka fails to explicitly disclose that the first window opening has an area larger than an area of the second window opening. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the size of the first window opening so that it is larger than the area of the second window opening for aesthetic reasons, to enable the driver to move his/her hand outside of the window without opening a larger area of the whole side door window as well as since absent any showing of unexpected results, a change in size is a mere matter of design choice that is generally recognized as being within the level of ordinary skill in the art. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Dailey et al., 149 USPQ 47.  (see MPEP 2144.04) (claim 1)
Ishitsuka further discloses wherein the first window opening has a size and a shape that allow a dummy doll as an adult male model to pass through the first window opening. (claim 2)
Ishitsuka further discloses wherein the first window opening is placed most forward in the vehicle front-rear direction among the window openings provided in the side door. (claim 3)
Ishitsuka further discloses the second window glass does not include a frame on a peripheral edge of the second window glass. (claim 4)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitsuka, as applied to claims 1-4 above, in view of US 6886881 to Henderson et al. (hereinafter “Henderson”) in view of US 11280114 to Walters.
Ishitsuka fails to disclose a knob to be gripped by the user is provided in the second window glass. 
Henderson teaches of a knob 35,37 to be gripped by a user is provided on a window glass. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a knob with Ishitsuka and a hook receiver (see cutout potion in element 5 in FIG. 12 of Henderson) in the Ishitsuka element separating the first window glass with the second window glass, as taught by Henderson, in order to facilitate moving the Ishitsuka second window glass.
Walters teaches of a knob element 100 provided in a window glass. (see FIG. 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fasten the Ishitsuka knob to the glass, as taught by Walters, to further secure the knob to the Ishitsuka second window glass. (claim 5)
Ishitsuka, as applied above, further discloses wherein: the knob includes a movable hook 35 to be operated by the user; and the side door includes a hook receiver (cutout) configured to lock the second window glass by engaging with the hook when the second window glass closes the second window opening. (claim 6)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitsuka, as applied to claims 1-4 above, in view of US 2017/0066305 to Tooker et al. (hereinafter “Tooker”).
Ishitsuka fails to disclose wherein the side door includes a third window opening.
Tooker teaches of a vehicle with a vehicle panel that includes a third window opening 18 placed rearward of a second window opening 16 in the vehicle front-rear direction and including third window glass provided in a fixed manner. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a third window opening and third window glass with the Ishitsuka side door, as taught by Tooker, for aesthetic reasons. (claim 7)
Ishitsuka, as applied above, further discloses wherein the third window opening has an area smaller than the area of the second window opening. (claim 8)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitsuka, as applied to claims 1-4 above, in view of US 4119341 to Cook.
Ishitsuka fails to disclose wherein the side door includes a lower support, the lower support being configured to receive a lower edge of the second window glass when the second window glass is placed at a lower limit position. 
Cook teaches wherein the side door includes a lower support 60 and vibration isolation member 64, the lower support being configured to receive a lower edge of the second window glass when the second window glass is placed at a lower limit position. (see FIG. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a lower support and vibration isolation member with Ishitsuka, as taught by Cook, in order to support the second window when the second window is in the open position; thus minimizing vibration and noise from the second window. (claim 9)
Ishitsuka, as applied above, further discloses wherein the side door includes a vibration isolation member that is attached to the lower support, made of a material more flexible than the lower support, and provided between the lower support and the second window glass. (claim 10)

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive since the amendment to claim 1 is unclear. See 112 rejection of claim 1 above.
Applicant’s arguments filed October 10, 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634